UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-30967


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,
                                  versus
CHRISTOPHER KINGSLEY, aka KEG,

                                              Defendant-Appellant.


                              No. 98-31223

UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,
                                  versus
MARCO ROGERS,

                                              Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                          (97-CR-50079)

                             August 9, 1999

Before EMILIO M. GARZA and PARKER, Circuit Judges, and FITZWATER*,
District Judge.

PER CURIAM.**

     AFFIRMED.   See 5
                     TH
                          CIR. R. 47.6.



     *District Judge of the Northern District of Texas, sitting by
designation.

     **Pursuant to 5th Cir. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.